Citation Nr: 0020857	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total rating based on 
convalescence subsequent to July 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1988 until August 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1994, 
from the Phoenix, Arizona, regional office (RO) of the 
Department of Veterans Affairs (VA) which extended a 
temporary total evaluation under 38 C.F.R. § 4.30 for the 
period from February 1, 1994, to July 1, 1994.  Thereafter, 
the 40 percent evaluation previously in effect was restored.  

The Board remanded the case in January 1997.  At that time 
the additional issue of a rating in excess of 40 percent for 
the veteran's back disability was before the Board.  However, 
in April 1997, the veteran withdrew in writing his appeal on 
that issue.  It is further noted that in a deferred rating 
decision of August 6, 1997, it was indicated that the case 
should be referred to the representative to initiate a claim 
for individual unemployability.  However, by a September 1997 
statement, the representative advised that the veteran wished 
to drop any such claim as he was working.  Subsequently, 
having complied with the instructions on remand, the RO 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran received one year of convalescent benefits 
following back surgery in June 1993; the one year of 
convalescent benefits ended on June 30, 1994.  





CONCLUSIONS OF LAW

The veteran received the maximum convalescence benefits 
allowable by law.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.30 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been granted for a back disability.  
In June 1993 the veteran underwent L5-S1 posterior lumbar 
fusion with instrumentation from L5 to S1.  In August 1994, 
he submitted physical therapy records and requested an 
extension of his temporary total evaluation for convalescence 
under 38 C.F.R. § 4.30.  In a rating decision in November 
1994, the RO assigned a temporary total disability rating 
from February 1, 1994, based on post-operative residuals to 
continue until July 1, 1994.  This extended the period for a 
temporary total disability rating under § 4.30 so the 100 
percent rating was in effect from June 9, 1993 until July 1, 
1994, the maximum period permitted under 38 C.F.R. § 4.30.  
Effective July 1, 1994, the 40 percent evaluation previously 
in effect would be restored.  

The veteran contends that he should receive convalescence 
benefits covering the period until his therapy ended in 
November 1994. The veteran has reported that he had therapy 
three days a week and was unable to work during that period 
due to his service-connected back disability.  

Background

Service connection was granted for traumatic degenerative 
disc disease with limitation of motion in a rating decision 
of January 1993.  The RO assigned a 10 percent disability 
evaluation effective from August 1992.  The veteran underwent 
back surgery in June 1993 and was granted a temporary total 
evaluation for an initial convalescent period of three months 
effective from June 9, 1993, under the provisions of 
38 C.F.R. § 4.30 (Paragraph 30).  The temporary total 
evaluation was extended for a two month period until December 
1993 and subsequently again extended to include the months of 
December 1993 and January 1994.  As noted above, in November 
1994, the temporary total rating was extended from February 
1, 1994, to July 1, 1994.  This provided one year of 
convalescent benefits under 38 C.F.R. § 4.30.  Thereafter, 
the prior 40 percent evaluation was restored.  

Outpatient treatment records from the VA Medical Center, 
Tucson, Arizona show that in January 1994 a physician 
indicated the veteran could return to work with no heavy 
lifting or prolonged sitting.  A clinic record indicates that 
in February 1994, the veteran reported he would be meeting 
with D. H., a Counseling Psychologist for Vocational Planning 
and Training.  

In March 1994, J. W., M.D., wrote that the veteran had been a 
patient in the Neurosurgery service at the McGuire VA Medical 
Center in Richmond, Virginia and had undergone surgery for 
lumbar instability.  Dr. W. noted that the veteran suffered 
from a "congenital" condition of the lumbar spine that gave 
it abnormal motion, noting that the defect was an absence of 
normal bone structure in the bone of the 5th lumbar vertebra.  
Dr. W. wrote that although the surgical procedure would 
correct the instability, the veteran would always need to be 
on lumbar spine restriction to include no heavy lifting, 
bending, or stooping.  It was noted that anything over five 
pounds was considered heavy lifting.  (The veteran's service 
connected back disability is degenerative disc disease.) 

A treatment record in March 1994 indicates that the veteran 
had started a new job the previous day and now had complaints 
of a sore back.  The veteran also complained of chronic left 
leg numbness from knee down since November 1993.  The 
assessment was chronic low back pain probably exacerbated by 
twisting motion at work.  The veteran was prescribed 
medication, bed rest for 48 hours, and to be off work until 
April 4, 1994.  An April 5, 1994 record indicates that the 
veteran had returned to work the previous day and felt okay.  
However, after starting to work, his back began to ache and 
he had left leg pain.  The assessment was chronic low back 
condition exacerbated with motions related to recent job 
training.  The veteran was scheduled for an appointment in 
mid-April 1994 for a rehabilitation medicine evaluation of 
chronic lumbo-sacral spine pain, and it was recommended that 
he not work until the evaluation.  The evaluation report, 
written by J.B., M.D., notes that a TENS unit was installed 
and that the goal was decreased back pain with a three week 
pain management program.  The plan was for the veteran to 
attend Back School and possibly physical therapy, to have a 
therapeutic trial with the TENS unit, to consider epidural 
blocks, to do exercises in a pool if possible, and to avoid 
lifting more than 10 pounds, stooping, and sitting for a long 
time.  The veteran was to be seen again in about a month.  

The evidence includes a rating board review of the veteran's 
case by D. H. H., a Counseling Psychologist, in May 1994, for 
a case rated at less than 100 percent and found not 
reasonably feasible to pursue a program of vocational 
rehabilitation.  The review indicated that the veteran was 
found "not reasonably feasible for either full-time or part-
time employment or training".  It was noted that the veteran 
attempted an extended evaluation at a sheltered workshop for 
a three-week period in March and April 1994.  During this 
period, the veteran attended only five days due to 
unrelenting back pain.  On his last day of evaluation, the 
veteran left after only 45 minutes due to intense pain that 
precluded participation in the program.  

In a June 1994 decision by he Social Security Administration 
(SSA), it was concluded that although the veteran had had 
back surgery in June 1993 and might continue to have back 
discomfort, he was able to move about and use his arms and 
legs in a satisfactory manner; that there was no evidence of 
significant muscle weakness or loss of control due to nerve 
damage; and that he should be able to sit and left light 
objects or materials even though his back condition limited 
the amount of standing and walking he could do.  It was 
stated that although his back disorder kept him from doing 
any of his past jobs, it should not keep him from jobs 
requiring less physical effort and that prior to his surgery 
he had the ability to perform work that could be done in a 
seated position.  

A treatment record dated July 19, 1994, notes that the 
veteran had recurrent and acute episodes of back pain, which 
were better on that day.  He was prescribed a car back 
support.  Dr. J. B. wrote that "[veteran] needs appx eight 
months (April 02/94 to December 02/94) for convalescence of 
his back surgery."  Dr. B. also wrote that the veteran was 
seen on April 2, 1994, for the first time.  Dr. B. noted that 
the veteran had recurrent back pain with low back muscle 
spasms and required therapy and an eight-month period of 
convalescence for rehabilitation treatment and recovery.  On 
July 25, 1994, the record was annotated by the patient 
representative that per Dr. B. the veteran required eight 
months of convalescence from the date first seen on April 2, 
1994.   

Outpatient treatment records reflect an August 1994 entry 
indicating that the veteran had to cancel an appointment due 
to a job interview.  In a September 1994 entry, it was noted 
that he had recently torn part of his thumbnail while using a 
power drill.   

In an October 1994 Social Security medical record the 
veteran's history of back surgery was noted.  It was also 
noted that an April 1994 X-ray showed intact fusion with some 
narrowing at L2-3 and that an April 1994 neurological 
examination showed normal range of motion, and normal 
sensory, reflex, and motor findings.  Reportedly, subsequent 
visits showed problems with pain but no loss of motion. 

Kinesiotherapy records reflect approximately one entry per 
month from the spring of 1994 until November 25, 1994, at 
which time the veteran was lifting 250 pounds.  A medical 
record dated on November 25, 1994, notes that the veteran was 
referred for evaluation of progress made in Kinesiotherapy.  
Dr. B. noted that the veteran had reached the point that his 
low back pain was under good management control and he was 
now able to lift up to 250 pounds.  Dr. B. assessed that the 
chronic low back pain had remarkably improved and concluded 
that the veteran had progressed in his therapy program, 
reached maximum benefit from it and was able to hold a job 
requiring lifting up to 250 pounds.  It was indicated that 
the veteran wanted to obtain a job.  

In October 1996, Dr. B. wrote to clarify that his medical 
recommendation in 1994 was for eight months of rehabilitation 
program and that the veteran was not employable during those 
eight months.   

In March 1997, the veteran wrote that he went through 
Vocational Rehabilitation twice and was then placed in a job 
under the program for 12 months and later hired as an 
employee.  The veteran again claimed that he should have 
received a temporary total rating for convalescence for his 
period of therapy through November 1994.

Another claim for SSA disability benefits filed in February 
1995 was denied as the medical evidence indicated that the 
veteran had recovered from the lower back surgery two years 
earlier and had been released to work.  The veteran was 
afforded a medical evaluation in April 1995 which noted that 
the veteran had normal gait, normal strength, was able to 
squat and walk on toes.  The veteran reported that he was 
able to lift 20 to 30 pounds.  The examiner referred to the 
March 1994 letter from Dr. W. and noted that the limitation 
of not lifting more than 5 pounds was not consistent with 
objective findings and the veteran's comments on his ability 
to lift.  It was further noted that the veteran reported that 
he was participating in job re-training.   


Legal Criteria

Temporary total ratings (100 percent) for convalescence are 
granted for surgery for a service-connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals.  38 C.F.R. § 4.30 
(1999).  This initial grant of the temporary total rating for 
convalescence may be made for a period of time up to three 
months.  Thereafter, extensions up to three more months may 
be granted if convalescence is still required, the 
postoperative residuals are still severe, or one or more 
major joints are immobilized by a cast.  38 C.F.R. § 4.30 
(b)(1) (1999).  Extensions for periods up to six months 
following the initial six months convalescence may be granted 
if severe post operative residuals still remain or at least 
one major joint is still immobilized by a cast.  38 C.F.R. 
§ 4.30(b)(2), (3) (1999).


Analysis

The Board notes that although the veteran's vocational 
rehabilitation folder is not associated with the claims 
folder as was requested in the remand, there are sufficient 
vocational rehabilitation records in the file.  

The veteran claimed a temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30 following back surgery.  
A temporary total rating was awarded and extended until the 
veteran eventually had received convalescent benefits for a 
period of one year.  This is the maximum period allowed under 
§ 4.30.  Although the veteran apparently remained in a 
therapy program until November 1994, a medical record written 
during that month indicates that he was then able to lift 250 
pounds.  Thus, while it may have taken until November 1994 
for the veteran to be able to accomplish that task, that is 
not the purpose of Paragraph 30 benefits.  In any event, the 
veteran received such benefits for the maximum period 
provided by regulation.  

The Board notes that in a statement dated March 13, 1997 the 
veteran indicated that he had received convalescent pay from 
April to August 1994 and that what he wanted was another 
three months of convalescent benefits as his therapy lasted 
until November 1994.  However, the record clearly shows that 
he received a convalescent rating for one year and not from 
April to August 1994.  When the Board remanded this case in 
January 1997 the additional issue of an increased rating for 
the veteran's back disability was before the Board and in the 
remand the RO was asked to give consideration to an 
extraschedular rating, if Paragraph 30 benefits could not be 
paid beyond 1 year, in light of the veteran's reported 
situation upon termination of the temporary total rating.  
However, in a statement of April 1997 the veteran asked that 
his claim for an increase rating be withdrawn.  Because the 
veteran has received an award of a temporary total evaluation 
for convalescence for the maximum period permitted, there is 
no authority for extending that rating.  Accordingly, an 
extension of a temporary total rating for convalescence 
beyond June 30, 1994 may not be granted under 38 C.F.R. 
§ 4.30.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The claim of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence subsequent to 
July 1, 1994, is denied.


		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 

